Citation Nr: 0209127	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  95-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1968.  He died on June [redacted], 1972 at the age of 24 
from acute myeloblastic leukemia.  The appellant is the 
veteran's widow.

The appellant initially sought service connection for the 
cause of the veteran's death in June 1972.  In October 1972, 
the RO denied that on the basis that leukemia was not shown 
in service or within one year of discharge from active duty.  
That determination is final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  The record 
reflects, however, that the appellant is not attempting to 
reopen the claim on this basis.  

The appellant filed a claim for service connection for the 
cause of the veteran's death as due to Agent Orange exposure 
in October 1991.  This basis for the cause of the veteran's 
death was not previously considered in the original rating 
determination.  Indeed, the RO did not even render a decision 
on this claim until June 1994, the denial of which culminated 
in the current appeal before the Board of Veterans' Appeals 
(Board).  Following the RO's June 1994 notification of that 
decision, the appellant filed a Notice of Disagreement (NOD) 
in June 1995; the RO issued a Statement of the Case (SOC) in 
July 1995; and the appellant filed a Substantive Appeal to 
perfect her appeal in September 1995.  Hence, the Board will, 
as the RO has done, treat the current claim on appeal as a 
new claim.

In December 1997, the Board remanded the case to the RO for 
additional development.  Following completion of the actions 
requested on remand, the RO continued the denial of the 
claim; hence, the claim has been returned to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The death certificate reflects that the veteran died on 
June [redacted], 1972 at the age of 24 from acute myeloblastic 
leukemia.

3.  The veteran's exposure to Agent Orange during his 
military service in Vietnam is presumed.  

4.  The preponderance of the competent medical evidence of 
records indicates that a medical relationship between the 
veteran's fatal myeloblastic leukemia and exposure to Agent 
Orange in service is unlikely.


CONCLUSION OF LAW

The acute myeloblastic leukemia resulting in the veteran's 
death was not due to any Agent Orange exposure during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1310, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the July 1995 statement of the case, and the 
January 1997, April 2001 and March 2002 supplemental 
statements of the case, the appellant and her representative 
have been notified of the law and regulations governing 
entitlement to the benefit she seeks, the evidence which 
would substantiate her claim, and the evidence which has been 
considered in connection with her appeal.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support her claim, and 
that she has been provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letters of March 2, 1998, February 1, 2000, April 9, 2001 and 
June [redacted], 2002), and private medical evidence has been 
submitted in support of her claim.  The RO has assisted the 
veteran in obtaining the evidence in support of her claim, to 
include obtaining medical records and an opinion from 
treating physicians or providers whom the appellant had 
identified, and by remanding the case in December 1997 for 
further development, to include review of the case for a 
medical opinion.  Significantly, neither the appellant nor 
her representative has indicated and there is otherwise no 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

Service administrative records show that the appellant served 
in Vietnam and participated in a number of amphibious 
landings there between May and November 1967.  Therefore, for 
the purposes of 38 C.F.R. §§ 3.307 and 3.309(e), it may be 
presumed that he was exposed to Agent Orange.

The veteran died on June [redacted], 1972.  The death certificate 
reflects that the immediate cause of death was acute 
myoblastic (sic) leukemia.  No other significant conditions 
contributing to veteran's death were noted and no autopsy was 
performed.  At the time of his death, the veteran was not 
service-connected for any disability.  

In support of her claim, the appellant submitted several 
statements from J. H. Way, M.D., expressing his medical 
opinion as to a possible medical relationship between the 
veteran's exposure to Agent Orange in Vietnam and the 
development of acute myeloblastic leukemia.  In his initial 
writing dated in February 1989, he stated that myeloblastic 
leukemia was known to be associated with and often caused by 
toxic agents such as ionizing radiation and chemicals.  He 
related that he had reviewed documents indicating that the 
veteran was exposed to Agent Orange, and that it was his 
opinion that the veteran's death from acute myeloblastic 
leukemia may well have been from Agent Orange exposure.  .

Private clinic notes dated between May 1970 and June 1972 
were received in January 1994 indicating that the veteran was 
treated for a variety of complaints and symptoms over the 
years.  His terminal hospital records were also submitted 
showing that the veteran sought treatment in the emergency 
room in June 1972 for complaints that included a sore throat 
and fever.  Laboratory tests were obtained showing findings 
that included an extremely high white blood cell count and he 
was admitted with a diagnosis of acute leukemia.  Bone marrow 
studies were subsequently conducted which yielded a diagnosis 
of acute myeloblastic leukemia and he was determined to be 
preterminal.  The record reflects that during the course of 
treatment, the veteran had an intracranial hemorrhage, lapsed 
into a coma and died shortly thereafter. 

Dr. Way wrote in December 1996 that he had reviewed the 
veteran's chart and that it was his opinion that his death 
was as likely as not due to exposure to Agent Orange while 
serving in Vietnam.  

Pursuant to Board remand of December 1997, Dr. Way was 
requested to provide medical rationale for his finding that 
the disease from which the veteran died was related to Agent 
Orange exposure.  Additionally, it was requested in an RO 
memorandum dated in May 2000 that a VA specialist review the 
veteran's claims folder and render an opinion, with 
supporting reasons, as to whether it was as least as likely 
as not that the veteran's acute myeloblastic leukemia had its 
onset in service or was caused by any incident of service, 
including exposure to Agent Orange.  

In January 2001, a VA physician and Assistant Professor of 
Medicine, Division of Hematology/Oncology, provided the 
requested medical opinion.  He noted that although the 
diagnosis of acute myeloblastic leukemia (AML) as the cause 
of the veteran's death was somewhat doubtful, there was at 
least some suggestion of leukemia of some type.  The 
physician wrote "[u]nfortunately, no leukemia has been 
clearly associated to my knowledge with Agent Orange and it 
is not on the government list of diseases that are eligible 
for benefits.  Therefore, I would have to conclude that if 
Mr. Wilson had AML, it is unlikely that it was related to 
Agent Orange and it was unlikely to have been present within 
one year of discharge."

Dr. Way replied in September 2001 that there was no doubt as 
to the diagnosis of AML and that it was well documented in 
the hospital records.  He added in a letter dated in February 
2002 that several years before, he had engaged in an 
extensive literature search regarding diseases that were 
associated with Agent Orange exposure.  He stated that at 
that time, AML was not directly on the list, though similar 
leukemias were.  It was added that it had come to his 
attention that AML was on a 'consideration' list.  Dr. Way 
concluded that it was for these reasons that he felt the 
veteran's AML might well have been related to Agent Orange 
exposure.  


Legal Analysis

The appellant contends that the veteran was exposed to the 
chemical defoliant Agent Orange as a result of his military 
service in Vietnam that predisposed him to leukemia.  She 
argues that the veteran later developed acute myeloblastic 
leukemia, from which he died, and that service connection for 
the cause of death should be granted.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.  § 1310; 38 C.F.R. § 3.312.  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed).  As the 
new provision is liberalizing, it is applicable to the issues 
on appeal.  Karnas, 1 Vet. App. at 312-13.

Initially, the Board notes that there is no basis for a grant 
of service connection, on a presumptive basis, as a result of 
Agent Orange exposure.  As the veteran is shown to have 
served in the Republic of Vietnam during the Vietnam era, he 
is entitled to a presumption of exposure to herbicide agents, 
whether or not he has a disease listed at 38 C.F.R. § 
3.309(e).  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  That 
notwithstanding, the condition for which service connection 
for the cause of the veteran's death is sought, acute 
myeloblastic leukemia, or AML, is not one of the diseases 
list under 38 C.F.R. § 3.309(e)  for which service connection 
may be presumed as a consequence of exposure to Agent Orange 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309.  
Therefore, the presumption of service connection (presumed 
service incurrence) based on Agent Orange exposure is not 
applicable in the instant case. 

Notwithstanding the presumptive provisions noted above, the 
Board notes that connection for residuals of exposure to 
Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.

The Board is faced with two divergent opinions in this 
regard.  As indicated above, Dr. Way (apparently the 
veteran's physician at the time of his death) has provided 
opinion indicating his belief of a possible association 
between Agent Orange exposure and AML.  In response to the 
Board's request that the RO obtain further explanation from 
that physician as to the basis for his conclusion, Dr. Way 
indicated that some time after becoming aware of the history 
of exposure to Agent Orange, he conducted extensive research 
as to diseases that were associated with that herbicide.  
While Dr. Way admitted that AML had not been one of the 
leukemias for which an association had been made, and 
acknowledged, in a February 2002 letter, that he had only 
recently become aware that AML was on a 'consideration' list 
of the leukemias, he nonetheless reinforced his opinion that 
the condition resulting in the veteran's death might well 
have been related to Agent Orange exposure.  The Board notes 
that, in addition to the fact that the Dr. Way provided no 
information as to his expertise to render the opinion 
provided, he neither provided nor cited to any medical or 
other authority supporting his opinion, or indicated what 
records of the veteran he had reviewed in reaching his 
conclusion.  

By comparison, the Board finds the opinion of the January 
2001 opinion of the VA physician substantially more 
persuasive of the question of a relationship between the 
veteran's in-service Agent Orange exposure and service.  That 
physician, a specialist in both hematology and oncology, 
clearly had access to the entirety of the veteran's claims 
folder, to include all medical records, for his review.  
While the physician initially expressed some doubt as to the 
veteran's terminal diagnosis (reflected on the veteran's 
death certificate and in Dr. Way's), the fact remains that 
the VA physician ultimately opined that to his knowledge, no 
leukemia had been clearly associated with Agent Orange, and 
it was unlikely that AML was related to exposure to Agent 
Orange.  Interestingly, in relying on the fact that the 
government has not determined that a relationship between AML 
and Agent Orange exposure exist, the physician actually 
rendered an opinion that is consistent with the medical 
research in this area, which has not established such a 
relationship.  As such, the Board finds this medical opinion 
more persuasive, and that it is entitled to more weight.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board is 
charged with the duty to assess the credibility and weight 
given to evidence).  See also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).   

As a final point, the Board notes that it has considered the 
appellant's assertions in connection with the claim on 
appeal.  However, as a layperson with the appropriate medical 
training and expertise, she is not competent to provide 
probative evidence as to the etiology of the disability 
resulting in the veteran's death.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As 
indicated above, the most persuasive of the medical opinions 
on this point is not supportive of the appellant's assertions 
and, in fact, militates against the claim.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death as a 
result of in-service Agent Orange exposure must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990).

ORDER

Service connection for the cause of the veteran's death, on 
the basis of Agent Orange exposure, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

